Citation Nr: 0209062	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  94-21 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

(An additional issue, whether a prior final decision of the 
RO which denied service connection for bilateral hearing loss 
was a product of clear and unmistakable error, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application to reopen a previously denied claim of 
service connection for bilateral hearing loss.

In November 2001, the veteran testified at a Travel Board 
hearing before the undersigned Member of the Board, at the 
RO.  A transcript is of record.

The Board also notes that, in a statement dated in July 2001 
and signed by the veteran, he stated that he intended to 
pursue only the hearing loss claim, and requested that all 
other claims on appeal be withdrawn. 

A review of the record reflects that, in a February 1994 
rating action, the RO determined that the prior denial of 
entitlement to service connection for bilateral hearing loss 
did not contain clear and unmistakable error (CUE).  The 
veteran initiated a appeal as to that determination.  
However, in light of the veteran's July 2001 statement, 
described above, it is unclear whether the veteran intends to 
pursue a CUE claim, although it appears that he does.  In the 
event that he intends to pursue such a claim, the Board is 
unable to adjudicate the matter at this time, because 
clarification is required as to whether he wishes to allege 
CUE in a prior final RO decision, or in a prior BVA decision.


In that regard, the Board is undertaking additional 
development on the matter of whether there was CUE in a prior 
denial of service connection for bilateral hearing loss, 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 3003) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing those issues.


FINDINGS OF FACT

1.  In a Board decision of December 1990, it was determined 
that new and material evidence had not been submitted with 
which to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  That determination 
was appealed, and was affirmed by the Court of Appeals for 
Veterans Claims (Court) in October 1992. 

2.  The evidence submitted since the December 1990 Board 
decision pertinent to the claim does not bear directly and 
substantially upon the specific matter under consideration, 
and does not constitute new and material evidence.


CONCLUSIONS OF LAW

1.  The December 1990 Board decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); 38 C.F.R. 20.1100 (2001).

2.  New and material evidence has not been submitted since 
the December 1990 Board decision pertinent to the claim of 
service connection for bilateral hearing loss, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for bilateral hearing loss.  

I.  Preliminary Matters - Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether additional remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case (SOC) provided by the RO in April 1998 and the 
most recent Supplemental Statement of the Case (SSOC) issued 
in April 2000, the veteran and his representative have been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In addition, the veteran 
provided testimony at a hearing held before the undersigned 
Member of the Board at the RO in November 2001.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Pertinent Law and Regulations

In general, Board decisions which are unappealed, or are 
affirmed by the Court of Appeals for Veterans Claims, are 
final.  38 U.S.C.A. 7104 (West 1991); 38 C.F.R. 20.1100 
(2000).  Pursuant to 38 U.S.C.A. § 5108 (West 1991), the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to service 
connection for a back disorder, is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The recently enacted VCAA has expressly retained that 
reopening requirement, stating that there has been no change 
in the requirement that the Secretary may not "reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 . . . ."  VCAA § 3(a), 114 Stat. 2096, 2097-98 (now 
codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2001)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that new provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to an attempt to reopen a 
claim by submitting new and material evidence, pursuant to 38 
U.S.C. § 5108).

The pertinent substantive criteria provide that service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the first year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service one must 
present a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With respect to claims for service connection for hearing 
loss, the Court of Appeals for Veterans Claims has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed 
below, then operates to establish when a hearing loss can be 
service connected.  Hensley at 159.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater; (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test is less than 94 
percent.  38 C.F.R. § 3.385.

III.  Factual Background

The veteran filed his original claim of entitlement to 
service connection for hearing loss of the left ear in 
October 1954.  

Service medical records showed that, upon separation 
evaluation conducted in August 1946, watch testing was 40/40 
bilaterally, coin click testing was 20/20 bilaterally, and 
whispered voice and spoken voice testing were 15/15 
bilaterally.  There was no evidence of any disease or defect 
of the ear.  The records were negative for complaints, 
findings, or a diagnosis of hearing loss or other ear 
problems.  

A September 1947 VA examination report indicated that the 
veteran's hearing was normal to 15 feet bilaterally, and that 
the auditory canals were normal, with no discharge.

By rating action of November 1954, the RO denied entitlement 
to service connection for defective hearing.  The veteran was 
notified of that decision, and of his appeal rights, in 
correspondence from the RO dated in November 1954.

A private medical statement of Dr. H., dated in May 1967, 
indicated that the veteran had been under the doctor's care 
for 10 years, and that he had a hearing disability that had 
been present since 1943, which had progressed to the point 
that he required hearing aids.  It was noted that the veteran 
had been examined by Dr. C., who felt that this was a nerve 
conduction deafness bilaterally.  It as noted that his 
hearing loss without a hearing aid was 100 percent, and that 
it was over 75 percent with a hearing aid.

The claim for defective hearing was denied in a June 1967 
rating action, based upon a finding that no new and material 
evidence had been submitted.  

Lay statements from the veteran's college classmates were 
submitted for the record in June 1967, attesting as to his 
difficulty hearing while at school.  Also received in June 
1967 was a private audiological evaluation dated in February 
1967, showing significant hearing loss in the right ear.

In August 1967, Dr. H. submitted a second medical statement, 
reporting that he had initially treated the veteran in 
October 1956, but did not have the original medical records.

By rating action of August 1967, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  In February 1968, the Board remanded the claim in 
order to consider a November 1967 statement from Dr. C.  The 
statement of Dr. C. indicated that he had examined that 
veteran in October 1946, while he was in college, and found 
that he had a hearing deficiency at that time.  Based on 
consideration of this evidence, the RO declined to reopen the 
claim, in a June 1968 rating decision.  Additional evidence 
was requested from Dr. C. and, in a statement dated in August 
1968, he indicated that his original medical records were no 
longer available.

In September 1968, a lay statement from a service comrade, 
attesting that the veteran had demonstrable hearing loss 
during service, was submitted.  In November 1968, the Board 
denied the claim of service connection for defective hearing, 
reasoning that no new and material evidence had been 
submitted.  

The veteran presented testimony at a hearing held at the RO 
in January 1969, at which time he testified that his ears 
were never examined in 1947.  He indicated that, during 
service, he served aboard a Navy cruiser, the USS 
Indianapolis, in the South Pacific, at which time he was 
stationed on an 8-inch gun turret.  He asserted that, during 
service, he had experienced ear bleeding and was treated at 
sick bay, at which time he had his ears swabbed out and 
returned to his station.  He also presented testimony at a 
hearing held before members of the Board in February 1969.  

In a May 1969 Board decision, it was determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for defective 
hearing.  

In February 1984, the veteran filed to reopen his claim.  In 
correspondence from the RO dated in April 1984, he was 
advised that, since his claim had been the subject of a final 
denial by the Board, he must submit new and material evidence 
in order to reopen it.

In August 1987, the veteran again filed to reopen his claim.  
Submitted for the record was a July 1987 statement of an 
individual who stated he had been the Captain of the USS 
Ensenore during the veteran's duty on board.  The Captain 
recalled that the veteran was testing a machine gun, 
following which he experienced deafness.  The Captain 
reported that he ordered the veteran to sick bay and reported 
that he came back partially treated, although his hearing was 
not quite the same.  The captain attested that the veteran 
lost his hearing , at least temporarily, during the gun 
testing.  

In September 1987, the RO confirmed their previous 
determinations that no new and material evidence had been 
submitted.  The veteran was notified of that decision in 
October 1987, and appealed it.

Submitted for the record thereafter was a March 1988 lay 
statement from one of the veteran's professors in college, 
attesting to the veteran's hearing problems as demonstrated 
in class in 1946.  The veteran also presented testimony at an 
RO hearing held in March 1988.  In a November 1989 Board 
decision, it was determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss.

In December 1989, the veteran filed to reopen his claim.  VA 
medical records submitted in December 1989 include an August 
1987 entry indicating that the veteran had complete hearing 
loss in the left ear and partial hearing loss in the right 
ear.  

In March 1990, the veteran filed to reopen his claim again, 
and submitted the lay statement of his former supervisor, who 
attested that the veteran had demonstrated hearing loss in 
1950 or 1951.  The veteran was advised that the RO denied the 
claim in April 1990.  That determination was appealed.

In a December 1990 decision, the Board determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  Specifically, the Board found that, 
since the Board's November 1989 decision, the evidence added 
to the record did not indicate that sensorineural hearing 
loss was shown in service or manifested within the first 
post-service year.  The Board's decision was appealed to the 
then United States Court of Veterans Appeals, now known as 
the Court of Appeals for Veterans Claims, which affirmed the 
Board's decision in a Memorandum Decision dated in October 
1992.

In March 1994, the veteran filed to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
Submitted for the record in March 1994 was an October 1993 
medical statement from Dr. R.  He noted that the veteran had 
a history of exposure to artillery on board ship in World War 
II, to include a situation in which an explosion caused him 
temporary decreased hearing, with gradual improvement.  The 
doctor noted that, since that time, the veteran had 
experienced residual hearing loss.  The doctor opined that it 
was quite conceivable that hearing loss developed during the 
explosion and exposure to artillery in service which could 
have caused some beginning hearing loss.  The claim was 
denied in a May 1994 rating action, which was appealed.  

In May 1998 several duplicate lay statements were submitted.  
However, at that time an August 1983 medical statement from 
Dr. V., which was not previously of record, was received.  
Dr. V. noted that he had known the veteran, professionally, 
for about 5 years.  He stated that the veteran had bilateral 
hearing loss, described as severe to profound, and had worn 
hearing aids for virtually all of his adult life.  

VA medical records received in July 1999 included a June 1990 
record which indicated that the veteran had a history of 
progressive hearing impairment of the left ear, dating back 
to 1962, preceding stapes surgery.  Audiometric evaluation 
revealed, for practical purposes, total bilateral hearing 
loss.  In February 1998, the veteran underwent an 
audiological evaluation at which time it was noted that he 
had undergone a cochlear implant of the left ear in 1989.  An 
impression of profound deafness was made.

The veteran presented testimony at a hearing held before the 
undersigned Member of the Board in November 2001.  He 
testified that the first time he had noticed his hearing loss 
was in October 1946.  He stated that he believed his hearing 
loss had its onset in service, during which time he was 
exposed to the noise of explosives and guns, which at one 
point caused bleeding from the ears.  The veteran testified 
that he did not receive treatment immediately after service 
for his hearing loss, but indicated that slight hearing loss 
was noted during an examination conducted when he entered 
college.  

IV.  Analysis

In a December 1990 decision, the Board determined the veteran 
had not submitted new and material evidence sufficient to 
warrant reopening his claim of entitlement to service 
connection for bilateral hearing loss.  The veteran obtained 
judicial review of the Board's decision, and it was affirmed 
by the Court in October 1992.  A review of the record 
reflects that the Board's December 1990 decision represents 
the most recent final decision on the matter.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Accordingly, the Board 
must review the evidence submitted since the December 1990 
decision in order to ascertain whether new and material 
evidence has been submitted addressing the critical inquiry 
of whether the veteran's bilateral hearing loss was incurred 
or aggravated in service.

Since the December 1990 Board decision, the following 
evidence has been added to the record: (1) a medical opinion 
of Dr. R. dated in October 1993; (2) a medical statement of 
Dr. V. dated in August 1983; (3) VA medical records dated 
from 1980 to 1998; (4) duplicate lay statements; and (5) 
testimony provided at a Travel Board hearing held in November 
2001.

The medical opinion provided by Dr. R. in October 1993 (item 
1), although new, does not constitute material evidence.  
Initially, there is no indication that this doctor treated 
the veteran himself or reviewed the pertinent evidence in 
this case.  Inasmuch as the service medical records are 
negative for any indication of ear problems or hearing loss, 
Dr. R's opinion that it is "quite conceivable" that hearing 
loss developed as a result of exposure to an explosion and to 
artillery fire in service was necessarily based upon the 
veteran's own account of his medical history and service 
background, which has been previously considered and rejected 
in a final RO decision.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  Moreover, the opinion was couched in speculative 
terms, indicating only the possibility of a link between 
service and the currently claimed hearing loss.  In Bostain 
v. West, 11 Vet. App. 124 (1998), the Court observed that a 
medical opinion expressed in terms of "may" also implies 
"may or may not," and is speculative.  The Court concluded 
that, while such medical opinion may be new evidence, it is 
not material evidence.

The August 1983 medical statement of Dr. V. (item 2), 
although new, does not constitute material evidence.  In that 
statement Dr. V. offered no information or opinion linking 
the veteran's hearing loss to service.  He merely indicated 
that he had been treating the veteran since approximately 
1978 and that the veteran had worn hearing aids for virtually 
all of his adult life.  The Board is of the opinion that this 
evidence does not contribute to a more complete picture of 
the circumstances surrounding the etiology of the veteran's 
hearing loss, and that it therefore is not material.  See 
Hodge v. West, supra, at 1363.

VA medical records dated from 1980 to 1998 (item 3), are 
largely new to the record, but again are not material to the 
question of whether the veteran's hearing loss was incurred 
or aggravated in service.  In Morton v. Principi, 3 Vet. App. 
508, 509 (1992), the Court held that medical records 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based upon new and 
material evidence.

Although many lay statements have been offered into evidence 
in this case (item 4), all of those submitted for the record 
since the Board's December 1990 decision were previously 
considered in that decision or in prior final decisions.  
Accordingly, none of the lay statements submitted since the 
Board's 1990 decision are new, and therefore they afford no 
basis for reopening the claim.  

Finally, the veteran's hearing testimony of November 2001 
(item 5) fails to constitute new evidence, inasmuch as the 
content of the testimony was essentially the same as that 
presented previously in 1988 and 1986.  The Court has held 
that lay hearing testimony which is cumulative of previous 
contentions which were considered at the time of the prior 
final disallowance of the claim is not new evidence.  Bostain 
v. West, supra.

While the Board understands the veteran's contention that his 
bilateral hearing loss was caused by acoustic trauma 
sustained during service, the record does not contain, and he 
has not provided or identified, any competent evidence of 
such a correlation.  We appreciate the sincerity of the 
veteran's belief in the merit of his claim, but, under the 
law, he is not considered capable of opining on matters 
requiring medical knowledge, such as medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For 
this reason, the Board finds the veteran's opinion regarding 
the etiology of his bilateral hearing loss to be of no 
probative value.

Clearly, the veteran currently has bilateral hearing loss.  
However, even accepting his accounts of in-service trauma, 
the competent medical evidence proffered in support of his 
attempt to reopen his claim does not constitute new and 
material evidence to link his current hearing deficit to 
service.  

For the reasons stated above, the Board finds that the 
veteran has not submitted new and material evidence to 
warrant reopening his claim of entitlement to service 
connection for bilateral hearing loss. 


ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for bilateral hearing loss, 
and the claim remains denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

